Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub No.: 2017/0065441).
Regarding claim 1, Lee discloses an assist device (as per the abstract) that reduces a load on a lower back of a user by assisting the user with a movement of each thigh of the user relative to the lower back (thigh supporting is disclosed in [0025] with assisting of motion at the thigh being disclosed in [0063]), the assist device comprising: a body-worn component worn at least around a hip of the user (figure 2 part 42 is at about the hip of a user); a thigh unit (figure 1 part 54 is mounted on the thigh) mounted on the body-worn component and each thigh of the user (part 54 is on the thigh and is attached to the body worn component part 42), the thigh unit being configured to transmit assist torque for assisting the user with a movement of the thigh 
Regarding claim 2, Lee discloses the assist device according to claim 1, wherein the power transmission unit includes a cable and a tension adjustment part configured to adjust tension of the cable (the power transmission unit can be a cable or a wire as per [0067]. If the power transmission unit is a cable, a tension adjustment by the driving module would be required to then drive movement of the thigh).
Regarding claim 3, Lee discloses the assist device according to claim 1, wherein: the body-worn component includes a lower back support part worn around the hip of the user (figure 2 part 20 is on the lower back part of the user.  These parts would also extend to the hip of the user); the thigh unit includes a right thigh unit worn on a right thigh of the user and a left thigh unit worn on a left thigh of the user (being the right part 56 and the left part 56 in figure 1); the right thigh unit is mounted on the lower back support part via a right hip base (the right thigh .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2017/0065441) in view of Hayama (US Pub No.: 2012/0316477).
Regarding claim 4, Lee discloses the assist device according to claim 1, wherein: the thigh unit includes a thigh worn portion having a surface that contacts with the thigh of the user (figure 1 part 54) and a thigh belt wound around the thigh of the user (figure 1 part 56); the thigh worn portion has a plurality of slits along a thigh extending direction that is a direction in which the thigh of the user extends (figure 1 shows that the part 54 has two slits on the leftmost and rightmost ends thereof). 
However, it is not clear if Lee teaches that the thigh belt is inserted through the slits; and a length of the slits in the thigh extending direction is greater than a length of the thigh belt in the thigh extending direction such that the thigh belt inserted through the slits is slidable along the thigh extending direction of the slits. Instead, Hayama does disclose a belt 74 that would be at the thigh of the user that would extend through a plurality of slits (around parts 76B in figure 1). Here, the slits are shown to be longer than the length of the thigh belt in the thigh extending direction as the belt would pass through the slits at part 76. 
This modification would obvious to one of ordinary skill at the time of filing as the device of Hayama is teaching an alternative means to secure an assist device to the thighs of the user.  As Hayama and Lee are both assist devices that would drive a thigh of a user (as disclosed in both abstracts), the thigh engaging portion of Hayama can be used to replace the thigh engaging portion of Lee while providing knowable results. The device of Hayama also has a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774